DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 06/04/2021. In the current amendments, claims 1, 4, 7, 9, 12, 15, 16, 18, and 20 are amended. Claims 1-20 are pending and have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s Amendment is necessary to overcome the 35 U.S.C. 112(b), 35 U.S.C. 101, and 35 U.S.C. 103 rejections, and to ensure the claims are clear and definite.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Lynne Wang (Registration No. 74876), on 09/09/2021.
The application has been amended as follows- Claims 1, 4, 9, 12, 16, and 18 are amended:

Claim 1 (Currently Amended):
A computing system configured to train one or more risk determination models based on a set of labeled data transactions and one or more sets of unlabeled data transactions, the computing system comprising:
at least one processor; and
a non-transitory computer-readable storage medium having stored thereon computer-executable instructions which, when executed by the at least one processor, configure the at least one processor to: 

determine, from , wherein the first risk determination model is an artificial neural network;
based at least on the determined first risk scores, newly label each data transactions in the first set of unlabeled data transactions as a first set of newly labeled data transactions, wherein:
when a risk score of a data transaction is 
when a risk score of a data transaction is 
when a risk score of a data transaction is within a threshold percentage to the cutoff score, the data transaction is labeled as being reviewed;
add the first set of newly labeled data transactions that are labeled as approved or rejected to a second set of labeled data transactions, the second set of labeled data transactions including the first set of labeled data transactions and the first set of newly labeled data transactions that are labeled as approved or rejected;
determine, from , wherein the second risk determination model is an artificial neural network;
based at least on the determined second risk scores, newly label each data transaction in the second set of unlabeled data transactions as a second set of newly labeled data transactions, wherein each data transaction in the second set of newly labeled data transactions is labeled as approved, rejected, or reviewed


Claim 4 (Currently Amended):
The computing system of claim 1, wherein the set of labeled data transactions is subjected to the review process in 

Claim 9 (Currently Amended):
A computerized method for training one or more risk determination models based on a set of labeled data transactions and one or more sets of unlabeled data transactions, the computerized method comprising:
accessing a first set of labeled data transactions, the first set of labeled data transactions having been labeled as being approved or rejected during a review process;
determining, from , wherein the first risk determination model is a neural network; 
based at least on the determined first risk scores, newly labeling each data transaction in the first set of unlabeled data transactions as a first set of newly labeled data transactions, wherein: 
when a risk score of a data transaction is 
when a risk score of a data transaction is 
when a risk score of a data transaction is within a threshold percentage to the cutoff score, the data transaction is labeled as being reviewed; 

determining, from , wherein the second risk determination model is a neural network;
based at least on the determined second risk scores, newly labeling each data transaction in the second set of unlabeled data transactions as a second set of newly labeled data transactions, wherein each data transaction in the second set of newly labeled data transactions is labeled as approved, rejected, or reviewed
and adding the second set of newly labeled data transactions that are labeled as approved or rejected to a third set of labeled data transactions for training a new risk determination model, the third set of labeled data transactions including the second set of labeled data transactions and the second set of newly labeled data transactions that are labeled as approved or rejected.

Claim 12 (Currently Amended): 
The method of claim 9, wherein the set of labeled data transactions is subjected to the review process in 

Claim 16. (Currently Amended):
A computer program product comprising one or more non-transitory computer-readable storage media having stored thereon computer executable instructions, the computer executable instructions being executable by one or more processors of a computing system to configure the computing system to perform:

determining, from , wherein the first risk determination model is a neural network; 
based at least on the determined first risk score, newly label each data transaction in the set of unlabeled data transactions as a first set of newly labeled data transactions, wherein: 
when a risk score of a data transaction is 
when a risk score of a data transaction is 
when a risk score of a data transaction is within a threshold percentage to the cutoff score, the data transaction is labeled as being reviewed; 
add the first set of newly labeled data transactions that are labeled as approved or rejected to a second set of labeled data transactions, the second set of labeled data transactions including the first set of labeled data transactions and the first set of newly labeled data transactions that are labeled as approved or rejected;
determining, from , wherein the second risk determination model is a neural network; 
based at least on the determined second risk scores, newly label each data transaction in the second set of unlabeled data transactions as a second set of newly labeled data transactions, wherein each data transaction in the second set of newly labeled data transactions is labeled as approved, rejected or reviewed


Claim 18 (Currently Amended): 
The computer program product of claim 16, wherein the set of labeled data transactions is previously subjected to the review process and accessed from a database or wherein the set of labeled data transactions is subjected to the review process in .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is directed to a computing system configured to train one or more risk determination models based on a set of labeled data transactions and one or more sets of unlabeled data transactions. None of the prior arts, either alone or in combination, teaches the following limitations:

...determine, from a first risk determination model trained using machine learning and the first set of labeled data transactions, a first risk score for each data transaction in a first set of unlabeled data transactions, wherein the first risk determination model is an artificial neural network;
based at least on the determined first risk scores, newly label each data transactions in the first set of unlabeled data transactions as a first set of newly labeled data transactions, wherein:

when a risk score of a data transaction is higher than the cutoff score, the data transaction is labeled as being rejected, and
when a risk score of a data transaction is within a threshold percentage to the cutoff score, the data transaction is labeled as being reviewed;
add the first set of newly labeled data transactions that are labeled as approved or rejected to a second set of labeled data transactions, the second set of labeled data transactions including the first set of labeled data transactions and the first set of newly labeled data transactions that are labeled as approved or rejected;
determine, from a second risk determination model trained using machine learning and the second set of labeled data transactions, a second risk score for each data transaction in a second set of unlabeled data transactions, wherein the second risk determination model is an artificial neural network;
based at least on the determined second risk scores, newly label each data transaction in the second set of unlabeled data transactions as a second set of newly labeled data transactions, wherein each data transaction in the second set of newly labeled data transactions is labeled as approved, rejected, or reviewed; and
add the second set of newly labeled data transactions that are labeled as approved or rejected to a third set of labeled data transactions for training a new risk determination model, the third set of labeled data transactions including the second set of labeled data transactions and the second set of newly labeled data transactions that are labeled as approved or rejected.

Independent claim 9 is directed to a computerized method for training one or more risk determination models based on a set of labeled data transactions and one or more sets of unlabeled data transactions. None of the prior arts, either alone or in combination, teaches the following limitations:


based at least on the determined first risk scores, newly labeling each data transaction in the first set of unlabeled data transactions as a first set of newly labeled data transactions, wherein: 
when a risk score of a data transaction is lower than a cutoff score, the data transaction is labeled as being approved, 
when a risk score of a data transaction is higher than the cutoff score, the data transaction is labeled as being rejected, and 
when a risk score of a data transaction is within a threshold percentage to the cutoff score, the data transaction is labeled as being reviewed; 
add the first set of newly labeled data transactions that are labeled as approved or rejected to a second set of labeled data transactions, the second set of labeled data transactions including the first set of labeled data transactions and the newly labeled data transactions that are labeled as approved or rejected;
determining, from a second risk determination model trained using machine learning and the second set of labeled data transactions, a second risk score for each data transactions in a second set of unlabeled data transaction, wherein the second risk determination model is a neural network;
based at least on the determined second risk scores, newly labeling each data transaction in the second set of unlabeled data transactions as a second set of newly labeled data transactions, wherein each data transaction in the second set of newly labeled data transactions is labeled as approved, rejected, or reviewed; 
and adding the second set of newly labeled data transactions that are labeled as approved or rejected to a third set of labeled data transactions for training a new risk determination model, the third set of labeled data transactions including the second set of labeled data transactions and the second set of newly labeled data transactions that are labeled as approved or rejected.

Independent claim 16 is directed to a computer program product for training one or more risk determination models based on a set of labeled data transactions and one or more sets of unlabeled data transactions. None of the prior arts, either alone or in combination, teaches the following limitations:

...determining, from a first risk determination model trained using machine learning and the first set of labeled data transactions, a first risk score for each of the data transactions in the first set of unlabeled data transactions, wherein the first risk determination model is a neural network; 
based at least on the determined first risk score, newly label each data transaction in the set of unlabeled data transactions as a first set of newly labeled data transactions, wherein: 
when a risk score of a data transaction is lower than a cutoff score, the data transaction is labeled as being approved, 
when a risk score of a data transaction is higher than the cutoff score, the data transaction is labeled as being rejected, and 
when a risk score of a data transaction is within a threshold percentage to the cutoff score, the data transaction is labeled as being reviewed; 
add the first set of newly labeled data transactions that are labeled as approved or rejected to a second set of labeled data transactions, the second set of labeled data transactions including the first set of labeled data transactions and the first set of newly labeled data transactions that are labeled as approved or rejected;
determining, from a second trained risk determination model trained using machine learning and the second set of labeled data transactions, a second risk score for each data transaction in a second set of unlabeled data transactions, wherein the second risk determination model is a neural network; 
based at least on the determined second risk scores, newly label each data transaction in the second set of unlabeled data transactions as a second set of newly labeled data transactions, wherein each data transaction in the second set of newly labeled data transactions is labeled as approved, rejected or reviewed; and 


The closest prior arts of record are the following:
Truong et al. (US 2018/0357559 A1) teaches a machine learning algorithm is used to train an entity risk evaluation model to output an entity risk score based on transaction data in a computer network
Duesterwald et al. (US 2019/0042953 A1) teaches determining an overall risk score for the first labeled sample based on the plurality of reference model risk scores.
Dhurandhar et al. (US 2017/0293917 A1) teaches identifying fraud in transaction data.
Maughan et al. (US 2017/0330109 A1) teaches drift detection and correction for predictive analytics. [cited but not relied upon]
Bilenko et al. (US 2012/0158623 A1) teaches a method for visualizing machine learning accuracy. [cited but not relied upon]

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 9, and
16, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125